       Case: 1:17-cv-00007-WAL Document #: 61 Filed: 09/30/20 Page 1 of 7



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

                                          )
CARL SIMON,                               )
                                          )
                  Plaintiff,              )
            v.                            )
                                          )                Civil Action No. 2017-0007
RICK MULLGRAV, DWAYNE BENJAMIN, )
LINDA CALLWOOD, RUSSEL WASHBURN, )
JULIUS WILSON, DONALD REDWOOD,            )
JOHN P. DEJONGH, JR., KENNETH E.          )
MAPP, VINCENT FRAZIER, CORRECTIONS )
CORPORATION OF AMERICA,                   )
GOVERNMENT OF THE VIRGIN ISLANDS, )
NATASHA METCALF, DENNIS HOWARD, )
and OTHERS UNKNOWN,                       )
                                          )
                  Defendants.             )
__________________________________________)

Appearances:
Carl Simon, Pro Se

Kevin A. Rames, Esq.,
St. Croix, U.S.V.I.
        For Defendants Russell Washburn, Natasha Metcalf,
        Dennis Howard, and Corrections Corporation of America

                                MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on Plaintiff’s “Motion for Remand” (Dkt. Nos.

13, 14) and Defendants Corrections Corporation of America (“CoreCivic), Russel Washburn,

and Natasha Metcalf’s (collectively, “Defendants”) Opposition thereto (Dkt. No. 16). For the

reasons that follow, the Court finds that it has federal question and supplemental jurisdiction

over this matter and will therefore deny Plaintiff’s Motion for Remand.
       Case: 1:17-cv-00007-WAL Document #: 61 Filed: 09/30/20 Page 2 of 7



                                     I.      BACKGROUND

       After Plaintiff filed his pro se Complaint in the Superior Court of the Virgin Islands,

Defendants removed this action to the District Court of the Virgin Islands. (Dkt. No. 1, 1-1).

Plaintiff seeks to remand this matter to the Superior Court, alleging that Defendants failed to

timely seek removal within thirty days in accordance with 28 U.S.C. § 1446(b)(1), and did not

promptly notify him of the removal in accordance with 28 U.S.C. § 1446(d). (Dkt. No. 14 at 3-

6). Plaintiff further argues that Defendants have not met their burden of showing that the Court

has jurisdiction over this action. Id. at 6-9. Therefore, Plaintiff requests that the Court remand the

entire action to the Superior Court. Alternatively, should the Court find that it has jurisdiction

over some of the claims pursuant to 28 U.S.C. § 1331, Plaintiff requests that the Court remand

the claims over which the Court does not have jurisdiction. Id. at 9-12.

       Defendants oppose Plaintiff’s Motion to Remand, claiming that the removal was timely;

they complied with 28 U.S.C. § 1446 in good faith; and this Court has subject matter jurisdiction

over the federal question claims and has supplemental jurisdiction over Plaintiff’s local claims.

(Dkt. No. 16 at. 5-9). Lastly, Defendants argue that the claims should not be severed. Id. at 9-12.

                                       II.    DISCUSSION

       As discussed below, the Court finds that Plaintiff’s Motion for Remand should be denied.

       First, the Court finds that removal was timely. Pursuant to 28 U.S.C. § 1446(b)(1), the

notice of removal must be filed “within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading . . . or within 30 days after the service of

the summons.” “If defendants are served at different times, and a later-served defendant files a

notice of removal, any earlier-served defendant may consent to the removal even though that

earlier-served defendant did not previously initiate or consent to removal.” 28 U.S.C.

                                                  2
       Case: 1:17-cv-00007-WAL Document #: 61 Filed: 09/30/20 Page 3 of 7



§ 1446(b)(2)(C). Defendant CoreCivic was served on January 13, 2017 and Defendants Metcalf

and Washburn were served on January 17, 2017. (Dkt. No. 16 Ex. 1-3). Therefore, Defendants

Metcalf and Washburn had up to and including February 16, 2017—thirty days from January 17,

2017—to file a notice of removal, to which CoreCivic could consent. 28 U.S.C. §§ 1446(b)(1)

and (2)(C). Defendants filed their Notice of Removal on February 13, 2017. (Dkt. No. 1). 1

Accordingly, the Court finds that the removal was timely.

       Second, the Court finds that Defendants complied with 28 U.S.C. § 1446(d), which

provides that “[p]romptly after the filing of such notice of removal of a civil action the defendant

or defendants shall give written notice thereof to all adverse parties . . . .” A “good faith effort”

to provide the plaintiff with written notice—as opposed to actual receipt of notice—is sufficient

as long as the plaintiff does not suffer prejudice. Khan v. Bank of Am. Home Loan Servicing L.P.,

2012 WL 1495592, *2 (D.N.J. Apr. 27, 2012); see also Ben-Haim v. Edri, 2015 WL 12839771,

*3 (D.N.J. Aug. 27, 2015). However, a court may remand an action to state court when there has

been “undue delay” in providing notice of removal to any adverse party. Doherty v. Goslin, 2002

WL 32224695, *1 (E.D. Pa. July 26, 2002).

       Here, Defendants have shown through certified mail records that they made a good faith

effort to promptly give Plaintiff written notice of the removal. (Dkt. No. 16 Ex. 4-6). Defendants

originally sent written notice to Plaintiff at the Bureau of Correction’s (“BOC”) Alexander A.

Farrelly Criminal Complex (“Farrelly Criminal Complex”) on St. Thomas, Virgin Islands, which


1
  The Court also notes that thirty days from January 13, 2017—the date Defendant CoreCivic
was served—was Sunday, February 12, 2020. When computing time under the Federal Rules of
Civil Procedure, “if the last day is a Saturday, Sunday, or legal holiday, the period continues to
run until the end of the next day that is not a Saturday, Sunday, or legal holiday.” Fed. R. Civ. P.
6(a)(1)(C). Thus, Defendants’ Notice of Removal would have been timely even if they had all
been served on January 13, 2017.
                                                 3
       Case: 1:17-cv-00007-WAL Document #: 61 Filed: 09/30/20 Page 4 of 7



was received there on February 16, 2017—three days after the Notice of Removal was filed in

District Court. Id. Ex. 4. Defendants discovered that Plaintiff was not located at the Farrelly

Criminal Complex on or around February 15, 2017. Id. Ex. 5. Thereafter, Defendants had to

locate Plaintiff and send the written notice to him. Id. Ex. 6. The record reveals that Plaintiff

received the Notice of Remand on March 18, 2017 at the Citrus County Detention Facility in

Lecanto, Florida. Id. Ex. 6. Further, Plaintiff filed a letter with the Court on March 21, 2017,

wherein he acknowledged that the action had been removed to the District Court. (Dkt. No. 5).

He filed his Motion to Remand on April 21, 2017. (Dkt. No. 13).

       In view of the foregoing, the Court finds that Defendants made a good faith effort to

promptly give Plaintiff written notice of removal, and that any delay was caused by Plaintiff’s

transfer from the Farrelly Criminal Complex in the Virgin Islands to the Citrus County Detention

Facility in Florida. The Court further finds that Plaintiff did not suffer prejudice from any delay

in receiving the notice because he ultimately filed a Motion for Remand which was accepted and

is being considered by the Court. Accordingly, the Court concludes that Defendants complied

with the prompt written notice requirement in 28 U.S.C. § 1446(d).

       Finally, the Court finds that this action is properly before the Court under federal

question and supplemental jurisdiction. In considering whether removal jurisdiction under

Section 1441 exists based on original “federal question” jurisdiction, courts must determine if “a

claim aris[es] under the Constitution, laws, or treaties of the United States (within the meaning of

section 1331 of this title).” 28 U.S.C. § 1441(c). In making this determination, courts apply the

rule of the “well-pleaded complaint,” under which “federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff's properly pleaded complaint.”



                                                 4
       Case: 1:17-cv-00007-WAL Document #: 61 Filed: 09/30/20 Page 5 of 7



Caterpillar, Inc. v. Williams, 482 U.S. 386, 391-92 (1988). A removed case must be remanded if

the district court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c).

       All but one of Plaintiff’s claims—Counts I through IX—arise under federal law. (Dkt.

No. 1-1). Count I alleges “common law torts and constitutional torts under the Federal Civil

Rights [Act]” and the Fourteenth Amendment. Id. at 41-42. Count II alleges “common law torts

and constitutional torts” in violation of “the Federal Civil Rights [Act] . . . .” Id. at 42-43. Count

III alleges “constitutional torts” under the First and Fourteenth Amendments. Id. at 43-45. Count

IV alleges violations of the Fourteenth Amendment and Civil Rights Act. Id. at 45. Count V

alleges that “Defendants [are] liable in their individual and official capacit[ies] under the Civil

Rights Acts, for the constitutional torts of deliberate indifference to Plaintiff’s health and safety

in violation of the [Eighth] amendment of the U.S. Constitution.” Id. at 46-47. Count VI alleges

that Defendants are liable “under the Civil Rights Act for constitutional torts . . . .” Id. at 46-47.

Count VII alleges that Defendants are liable for violations of the Eighth Amendment “under the

Civil Rights Act.” Id. at 48-49. Count VIII alleges that Defendants are liable “for constitutional

and common law torts under the Federal Civil Rights Act . . . .” Id. at 49. Count IX alleges a

claim of deliberate indifference under the Eighth and Fourteenth Amendments. Id. at 50-52.

Thus, Counts I through IX—all of which include constitutional claims—clearly invoke the

Court’s federal question jurisdiction.

       Plaintiff’s final claim—Count X—is the only claim that does not arise under federal law.

Id. at 52-54. Instead, it is brought pursuant to the Virgin Islands Tort Claims Act (“VITCA”). Id.

Count X—along with all aspects of the other counts that arise under local law—are properly

before the Court in accordance with its supplemental jurisdiction.



                                                  5
       Case: 1:17-cv-00007-WAL Document #: 61 Filed: 09/30/20 Page 6 of 7



       Pursuant to 28 U.S.C. § 1367(a), when a district court has federal question or diversity

jurisdiction, the court has supplemental jurisdiction “over all other claims that are so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a); Exxon

Mobile v. Allapattah Servs., 545 U.S. 546, 559 (2005). In order for a court to exercise

supplemental jurisdiction over state law claims, “[t]he state and federal claims must derive from

a common nucleus of operative facts” and “the plaintiff's claims [must be] such that he would

ordinarily be expected to try them all in one judicial proceeding.” Lyon v. Whisman, 45 F.3d 758,

760 (3d Cir. 1995) (citing United Mineworkers v. Gibbs, 383 U.S. 715, 725 (1966)).

       Title 28 U.S.C. § 1367(c) specifies four scenarios in which a district court may decline to

exercise supplemental jurisdiction over a claim under Section 1367(a):

               (1) the claim raises a novel or complex issue of State law,
               (2) the claim substantially predominates over the claim or claims over
               which the district court has original jurisdiction,
               (3) the district court has dismissed all claims over which it has original
               jurisdiction, or
               (4) in exceptional circumstances, there are other compelling reasons for
               declining jurisdiction.

28 U.S.C. § 1367(c). None of these scenarios exist here.

       First, the local claim and the aspects of the other claims that involve local law satisfy

both the “nexus” (common nucleus of operative facts) requirement and the “one proceeding”

requirement. Lyon, 45 F.3d at 760. The entirety of the action encompasses allegations resulting

from Plaintiff’s transfer from the Farrelly Criminal Complex to the Citrus County Detention

Facility; the manner in which he was treated by BOC; and his conditions of confinement at

Citrus County Detention Facility. “[T]he difficulty of avoiding duplicative recoveries is a factor

tending to weigh against litigating related federal and state claims in different fora.” Borough of

                                                6
       Case: 1:17-cv-00007-WAL Document #: 61 Filed: 09/30/20 Page 7 of 7



West Mifflin v. Lancaster, 45 F.3d 780, 789 (3d Cir. 1995). If this Court were to sever the case, it

would result in concurrent actions with overlapping parties, facts, and evidence and an increased

likelihood of duplicative recoveries or conflicting rulings.

       Further, the local claims do not present any of the scenarios that would give the Court

reason to decline to exercise jurisdiction pursuant to 28 U.S.C. § 1367(c). Plaintiff’s local claims

involve negligence and breach of contract causes of action, which are not novel or complex

issues of Territorial law. Nor do Plaintiff’s local claims predominate over his federal law claims.

The Court also does not find any other compelling reason for declining jurisdiction. Accordingly,

the Court finds that it has federal question and supplemental jurisdiction over the entirety of

Plaintiff’s Complaint.

                                     III.    CONCLUSION

       For the foregoing reasons, the Court will deny Plaintiff’s Motion for Remand.

       An appropriate Order accompanies this Memorandum Opinion.

Date: September 30, 2020                              _______/s/________
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                                 7
